ORDER
PER CURIAM.
Eddie Jones (Movant) appeals from the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant sought to vacate his convictions for possession of a controlled substance with intent to deliver, Section 195.211, RSMo 2000, and two counts of possession of a controlled substance, Section 195.202, RSMo 2000, for which Mov-ant was sentenced as a prior and persistent offender and persistent drug offender to concurrent terms of thirteen years’ imprisonment for possession with intent to deliver and two concurrent one-year terms of imprisonment for possession of controlled substance. Movant contends the motion court erred in denying his motion because (1) Movant’s trial counsel was ineffective for failing to properly object and preserve for appellate review the claim that the affidavit upon which the search warrant was based contained statements that were deliberately false and in reckless disregard for the truth, and (2) Movant’s appellate counsel was ineffective for failing to raise a meritorious claim that the affidavit upon which the search warrant was based contained statements that were deliberately false and in reckless disregard for the truth.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error was not preserved. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been *729furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).